Citation Nr: 1711802	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder, beginning March 2, 2011.  

2.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the left lower extremity.  

3.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, and Nashville, Tennessee, Regional Offices (RO) of the Department of Veterans Affairs (VA).  The VA RO in Winston-Salem, North Carolina maintains jurisdiction over the Veteran's claims.  


FINDINGS OF FACT

1.  Beginning March 2, 2011, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by occupational and social impairment with deficiencies in most areas; there is no evidence that it is productive of total occupational and social impairment.  

2.  Throughout the pendency of the appeal, the Veteran's varicose veins of the left lower extremity are characterized by no more than intermittent edema; there is no evidence of persistent edema, stasis pigmentation or eczema, with or without intermittent ulceration.  

3.  Throughout the pendency of the appeal, the Veteran's varicose veins of the right lower extremity are characterized by no more than intermittent edema; there is no evidence of persistent edema, stasis pigmentation or eczema, with or without intermittent ulceration.  



CONCLUSIONS OF LAW

1.  Beginning March 2, 2011, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a disability rating in excess of 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).  

3.  The criteria for a disability rating in excess of 10 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by applying the criteria set forth in the VA schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  


PTSD

The Veteran filed a claim for PTSD in January 2009, and the RO granted service connection in January 2010, and assigned a 30 percent disability rating.  In a September 2011 statement of the case, the RO increased the Veteran's disability rating to 50 percent disabling, prior to March 2, 2011.  In a decision dated in July 2015, the Board granted an initial rating of 70 percent, but no more, for PTSD prior to March 2, 2011, and remanded the issue of entitlement to a rating for PTSD in excess of 70 percent thereafter.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

A VA psychological examination conducted on March 2, 2011, reflects the Veteran's complaints of re-experiencing his trauma, avoidant reactions, hyperarousal, sleep impairment, social isolation, nervousness and suspiciousness.  The Veteran did not indicate a history of any suicide attempts.  He was unmarried and had no children.  He described having a distant relationship with his four siblings, although he continued to have a loving relationship with his mother.  He had most recently been hospitalized for treatment of alcohol and drug addiction.  The Veteran had been unemployed since 2005, and was severely isolated from others.  

Mental status examination revealed the Veteran's orientation was within normal limits.  His appearance and hygiene were evaluated as not appropriate, with evidence of an inability to maintain minimal personal hygiene.  His behavior was grossly inappropriate, with evidence of nervousness and of his being on edge.  The Veteran did not maintain any eye contact.  He had a flattened affect, mood swings, anxiety and a depressed mood.  The examiner found that the Veteran's communication was grossly impaired, noting that he was guarded.  His speech was within normal limits.  There was no evidence of panic attacks and no evidence of or history of delusions or hallucinations.  Nor was there evidence of obsessive-compulsive behavior.  The examiner found the Veteran's attention and/or focus to be impaired.  In assessing the Veteran's thought process, the examiner found it impaired by confusion and slowness of thought.  His judgment was also impaired, although his abstract thinking was normal.  The Veteran's memory was within normal limits.  There was no evidence of suicidal or homicidal ideation.  His behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD were described as mood swings, poor concentration, suspiciousness, poor thought processing, poor behavioral controls, and poor appearance.  The diagnoses included PTSD and polysubstance dependence.  The assessed GAF score was 55, indicative of moderate symptoms.  The examiner opined that the Veteran was considered to be totally disabled as a result of the severe avoidance of all people.  He had triggers to trauma around others and could not function outside of the home.  This caused an inability to function around others, poor concentration, poor behavioral controls, agitation around others, fears that others in the work place were after him, nervousness, daytime tiredness and an inability to function safely around others.  The examiner further found that the Veteran's substance abuse was related to his diagnosed PTSD and noted he self-medicated.  

VA treatment records dating from March 2011 routinely reflect the Veteran's complaints of sleep disruption, irritability, anxiety, hypervigilance and social isolation.  He intermittently complained of nightmares, flashbacks and panic attacks.  Treatment records show the Veteran often appeared guarded and hypervigilant during his sessions and reported being very socially isolated, rarely leaving his neighborhood.  Although most treatment records show the Veteran denied suicidal or homicidal ideation, in January 2012, he said he "might be homicidal if crossed."  A February 2012 letter from his treating physician stated the Veteran was unable to work due to his PTSD symptoms of irritability and being too guarded.  After discontinuing his medication, in June 2012, the Veteran reported he was more irritable.  In August 2012, he reported he was having panic attacks almost every day and requested that he be restarted on his medication.  A November 2014 addendum from his treating physician reiterated he was unable to work due to his PTSD-related irritability and guardedness.  He reported homicidal thoughts in December 2014, but had no intended victim.  

Mental status examinations in VA treatment records dating from March 2011 consistently show the Veteran to have a neat appearance and to be generally cooperative, as well as oriented in all spheres, with no evidence of delusions.  He consistently denied auditory or visual hallucinations and there was no evidence of such.  His thought processes were generally found to be linear and goal-directed, with no looseness of associations.  In February 2014 and March 2014 his thought processes were noted to be primarily linear and logical, but he was tangential and easily distracted.  The Veteran was occasionally noted to have blunt speech and was noted to have mildly pressured speech in February 2014; however, his tone and volume were consistently evaluated as normal.  There was no evidence of deficits in his memory.  

During his October 2014 hearing before the Board, the Veteran testified that he experienced social isolation as a result of his PTSD.  He also experienced paranoia and panic attacks two to three times a month.  He was hypervigilant, quick-tempered and did not trust people.  He testified that there were only five people he trusted.  He further testified that he also experienced flashbacks and had bouts of depression three to four times a month, lasting three to five days at a time.  The Veteran testified that he thought about suicide on a daily basis and had a plan to have someone else kill him.  

A December 2014 private psychological evaluation notes that the Veteran lived with and cared for his mother.  He had never been married and had no children.  He had not worked since 2005.  He kept to himself and rarely left his neighborhood because he avoided interacting with other people.  He helped people in his neighborhood by cutting grass or wood for them.  He also spent time fishing and "tinkering."  He reported severe signs of depression, anger, anxiety, somatic symptoms, sleep problems, memory problems and repetitive behaviors in the prior two weeks.  He also reported some visual and auditory hallucinations, as well as repetitive behaviors like checking and rechecking locks and the need to have things put in specific places.  The Veteran complained of periodic flashbacks, hypervigilance and a hyper-startle response.  He believed he had extreme difficulty concentrating for more than 10 minutes at a time, as well as starting and maintaining conversations.  He complained of extreme difficulty getting along with people.  He reported having only three close friends.  He had no difficulty with household or personal self-care activities.  

Mental status examination revealed the Veteran to be clean and appropriately dressed.  He was cooperative and candid, with good eye contact.  His speech was expressive and his language was adequate, with no unusual use of language.  His mood was anxious, and to a lesser degree, angry.  There was no evidence of depression.  He stated that he did not trust other people and had a lot of animosity towards others.  He reported that he had thought of committing "suicide by cop."  He said he would force the police to kill him by hurting or killing others.  He stated that the odds of that happening were minimal because he avoided situations with others.  

The examiner concluded that the Veteran's PTSD symptoms caused almost constant panic and anxiety, distrust of others, irritability, the risk of poor impulse control, the possibility of conflict, difficulty adapting to stressful circumstances, such as work and difficulty establishing and maintaining relationships.  The examiner found no evidence of any gross impairment in thought processes or communications, persistent delusions or hallucinations, grossly inappropriate behavior, inability to perform activities of daily living, disorientation to time or place or memory loss for names.  While the Veteran reported some auditory and visual hallucinations, the examiner found that what he described did not happen often and did not appear to interfere with his daily life.  He also expressed some suicidal ideation but denied any serious intent.  The examiner further opined that he was unable to competitively work as a result of his PTSD symptoms.  

The Veteran underwent a VA psychological examination in June 2016.  He complained of nightmares, anxiety, suspiciousness, hypervigilance, depression, sleep disturbances, exaggerated startle response, feelings of impending doom, avoidance of crowds, and panic attacks occurring no more than once a week.  He denied recent suicidal or homicidal ideation.  Although having a history of heavy use of illicit substances and alcohol, he denied use of such since 2006.  

Mental status examination revealed that the Veteran was casually dressed.  He was cooperative.  His eye contact was inconsistent.  His speech was coherent with no evidence of impoverishment.  His mood and affect were congruent, stating that he felt frustrated.  His insight and judgment were intact.  His attention, concentration and memory were all within normal limits.  The examiner found the Veteran's PTSD symptoms had moderate to severe impact on his ability to secure and maintain substantially gainful employment.  The examiner further opined that an ideal employment position for the Veteran would be one involving an independent structure where he could work primarily alone.  The examiner assessed the Veteran as having occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

After review of the evidence of record, there is no evidence of record that would warrant an initial rating in excess of 70 percent for the Veteran's service-connected PTSD since March 2, 2011.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since March 2, 2011, where the Veteran's PTSD has varied to such an extent that a rating greater or lesser than 70 would be warranted.  Cf. 38 C.F.R. § 3.344 (2016) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degrees of stability of disability evaluations).  
Although the Veteran has been noted to have suicidal ideation intermittently, and homicidal ideation on one occasion during the pendency of the appeal, he has consistently denied any intent or plan, with the exception of stating he would orchestrate "suicide by cop," and VA treatment records often indicate that he was a low risk for suicide or harming others.  Therefore, he has not been shown to be in persistent danger of hurting himself or others.  

Likewise, despite the findings in the March 2011 VA examination, the treatment records, as well as the subsequent December 2014 private evaluation and the June 2016 VA examination reports, do not show that the Veteran has other symptoms described in or consistent with the 100 percent rating.  In the treatment records, as well as the December 2014 and June 2016 evaluations, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Nor is there objective evidence that he is intermittently unable to perform activities of daily living as a result of PTSD symptoms or that he is disoriented to time or place or has memory loss for names of close relatives, his own occupation or his own name.  In making this determination, the Board finds more probative the December 2014 and June 2016 examiners' findings and opinions than those of the March 2011 examiner, as the March 2011 examiner provided no examples or rationale for findings of gross impairment in thought processes or communication, or for the finding of grossly inappropriate behavior.  Moreover, the March 2011 examination is the only time during the pendency of the appeal that the Veteran's hygiene and appearance were found to not be well-maintained.  All other assessments showed his appearance and hygiene to be adequate.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The evidence does not show other symptoms so severe as to approximate total occupational and social impairment.  

While the Veteran's statements are competent evidence of his symptoms, the medical examiners took into consideration all of the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluations in determining the overall severity of the manifestations attributed to his service-connected PTSD.  In determining the severity of the Veteran's symptoms, the Board finds the medical evidence as to the severity of the Veteran's symptoms more probative.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's service-connected PTSD since March 2, 2011, include chronic sleep disturbance, nightmares, agitation, short temper, avoidance of triggers related to memories of stressors, hypervigilance, exaggerated startle response, estrangement, isolation, and anxiety that do not result in total occupational and total impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 70 percent disability rating.  Evaluations in excess of 70 percent are provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  Consequently, the Board concludes that schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

In sum, the criteria for an initial schedular evaluation in excess of 70 percent, since March 2, 2011, for PTSD have not been met.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).  

Varicose Veins of the Lower Extremities

Service connection was granted for varicose veins of both lower extremities and separate 10 percent disability ratings were assigned, effective from July 14, 2005.  The current claims for increased disability ratings were submitted in September 2010.  The Veteran contends that he is entitled to higher disability ratings for varicose veins of both the left and right legs due to the severity of his symptoms.  

The Veteran's service-connected varicose veins of the left and right lower extremities are currently separately rated at 10 percent under 38 C.F.R. § 4.104, Diagnostic Code 7120.  A 10 percent rating is warranted where there is intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is awarded where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is awarded for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

A September 2009 VA treatment record shows the Veteran complained of his varicose vein symptoms getting worse as he aged.  Examination revealed large varicose veins in both lower extremities.  Inflammation was not found at the time.  The Veteran was to be evaluated for varicose vein surgery.  A February 2011 VA treatment record shows the Veteran reported that pain in his lower extremities came and went and that his symptoms were worse when he walked long distances and his veins swelled up.  He did not want to undergo a vein stripping procedure as he felt medication was working well to control his pain.  

An April 2011 VA examination shows the Veteran reported his varicose veins had worsened.  He complained of edema in the lower extremities, partially relieved with elevation.  He also reported a dark pigmentation of his skin.  He reported his symptoms were not relieved by compression hosiery.  He denied any aching, ulceration, or eczema in either lower extremity.  He had not undergone any surgery for varicose veins of the lower extremities.  He reported being unable to stand for more than 10 to 15 minutes and was unable to walk very far due to continued severe pain.  Physical examination revealed no signs of skin disease.  There were visible, palpable, and tortuous varicose veins of both lower extremities, but no evidence of deep vein thrombosis or thrombophlebitis.  There were no ulcers, stasis pigmentation, or eczema evident on either lower extremity.  Nor was there evidence of lower extremity edema in either leg.  All peripheral pulses in both lower extremities were 2+.  The diagnoses were varicose veins of the left and right lower extremities with subjective factors of pain, aching, fatigue and swelling, and objective factors of multiple varicose veins with tortuosity present.  The examiner opined that the Veteran's varicose veins of both lower extremities prevented him from standing or walking for prolonged periods of time, but did not prevent his ability to perform sedentary activities of employment.  The examiner further opined that the Veteran's daily activities were not affected by his conditions.  
During his October 2014 hearing before the Board, the Veteran testified that his legs were swollen and burned on occasion.  They remained swollen until he was able to elevate them.  The Veteran testified that VA checked his varicose veins periodically, and had issued him support stockings, but that VA was not going to operate on his varicose veins at that time.  

A June 2016 VA examination of the Veteran's varicose veins noted he believed that his condition had worsened since his 2009 VA examination.  He complained of pain that was sometimes sharp and sometimes dull.  He stated he was unable to stand for more than 15 to 20 minutes.  He felt prescribed medication currently managed his condition.  He reported leg swelling about every other day that resolved by the following day. He was receiving no treatment for his varicose veins at the time of the examination.  Physical examination revealed aching in both legs after prolonged walking and intermittent edema of both lower extremities.  The examiner opined that the Veteran's vascular condition did not impact on his ability to work, noting that his intermittent edema with associated pain or discomfort might impair physical labor, but would not impair sedentary occupational functioning and activities of daily living.  

After review of the evidence of record, there is no evidence of record that would warrant a disability rating in excess of 10 percent for the Veteran's service-connected varicose veins of the left lower extremity or varicose veins of the right lower extremity.  38 U.S.C.A. § 5110 (West 2014); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected varicose veins of the left and right lower extremities, the evidence shows no distinct periods of time during the pendency of the appeal, where the Veteran's varicose veins of the left or right lower extremity has varied to such an extent that a rating greater than 10 would be warranted.  Cf. 38 C.F.R. § 3.344 (2016) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degrees of stability of disability evaluations).  

While the Veteran's statements are competent evidence of his symptoms, the medical examiners took into consideration all of the Veteran's subjective complaints, and the results of the clinical evaluations in determining the overall severity of the manifestations attributed to his service-connected varicose veins.  In determining the severity of the Veteran's symptoms, the Board finds the medical evidence as to the severity of the Veteran's symptoms more probative. There is no evidence of record that the Veteran's lower extremity edema has been more than intermittent at any time during the pendency of the appeal.  Moreover, while the Veteran indicated that his edema was only partially relieved with elevation during his 2011 examination, at the time of his 2014 hearing before the Board, he testified that his edema was resolved with elevation of his legs.  The 2016 VA examiner took into consideration all of the Veteran's subjective complaints and the results of the objective physical examination in determining that the Veteran had no more than intermittent edema of both lower extremities, as well as aching and pain after prolonged standing or walking.  There is no objective evidence of persistent edema, with or without stasis pigmentation or eczema in either lower extremity to warrant a higher evaluation.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected varicose veins of the left and right lower extremities were evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120, the criteria which the Board finds specifically contemplate the level of occupational and social impairment caused by these disabilities.  Id.  Manifestations of the Veteran's service-connected varicose veins of the left and right lower extremities include intermittent edema, as well as aching pain after prolonged standing or walking.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the separate 10 percent disability ratings.  Evaluations in excess of 10 percent are provided for certain manifestations of varicose veins, but the medical evidence demonstrates that those manifestations are not present in this case.  Consequently, the Board concludes that schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.104, Diagnostic Code 7120; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

In sum, the criteria for separate schedular evaluations in excess of 10 percent have not been met.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).  


ORDER

A disability rating in excess of 70 percent for PTSD since March 2, 2011, is denied.  

A disability rating in excess of 10 percent for varicose veins of the left lower extremity is denied.  

A disability rating in excess of 10 percent for varicose veins of the right lower extremity is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


